Citation Nr: 9921671	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  96-42 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an effective date prior to March 4, 1996, 
for the grant of service connection for tinnitus.

2.  Entitlement to an effective date prior to June 1, 1997, 
for the assignment of a 100 percent disability evaluation for 
post-traumatic stress disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Sioux Falls, South 
Dakota (RO).   
 

FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The RO received the veteran's claim for service 
connection for PTSD in on March 4, 1996.

3.  Rating decisions in 1996 and 1997 granted service 
connection for PTSD and assigned current ratings of 50 
percent effective from March 4, 1996; and 100 percent from 
June 1, 1997.  

4.  Effective January 6, 1997, the veteran was awarded 
disability retirement by the federal government; he 
demonstrated total occupational and social impairment.

5.  A February 1980 rating decision determined that new and 
material had not been received to reopen a prior final 
determination denying entitlement to service connection for 
tinnitus; the veteran was notified of the February 1980 
determination and furnished notice of appellate rights and 
procedures, but he did not initiate a timely appeal. 

6.  On March 4, 1996, the veteran claimed entitlement to 
service connection for tinnitus; and a subsequent rating 
decision in April 1998 established service connection for 
tinnitus, effective from March 4, 1996.  

7.  During the period from notification of the February 1980 
rating decision, no claim based on tinnitus was received from 
the veteran or on his behalf. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 6, 1997 for 
an award of 100 percent for the veteran's PTSD have been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.400, 4.130, 
Diagnostic Code 9411 (1998); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

2.  The criteria for an effective date earlier than March 4, 
1996, for an award of service connection for tinnitus have 
not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 
3.400 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds initially that the veteran's claims are well 
grounded; that is, they are not inherently implausible.  The 
Board also finds that the facts relevant to the issues on 
appeal have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
his claims has been satisfied.  38 U.S.C.A. § 5107 (1991).

The veteran's claim for service connection for tinnitus was 
received in September 1973.  On the basis that service 
medical records did not show evidence of acoustic trauma or 
complaints of ringing in the ears, a September 1973 RO rating 
decision denied service connection for tinnitus.  Notice of 
the decision and of the veteran's appellate rights was sent 
to him in October 1973, but he did not file a notice of 
disagreement within one year from the date of notification of 
the RO determination.  Thus, the September 1973 rating 
decision became final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a) (1998).

In September 1979, the veteran reopened his claim for service 
connection for tinnitus.  In a rating decision in February 
1980, the RO denied the veteran's claim for service 
connection for tinnitus on the basis that new and material 
evidence had not been presented to reopen the claim that had 
been denied in the previous final decision in 1973.  In April 
1980, the RO notified the veteran of the decision and of the 
requirement that new and material evidence must be presented 
in order to reopen his claim for service connection for 
tinnitus.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
veteran did not file a notice of disagreement within one year 
from the date of notification of the RO determination.  Thus, 
the February 1980 rating decision became final.  38 U.S.C.A. 
§ 7105 (West 1991).  

In March 1996 the veteran reopened his claim for service 
connection for tinnitus, and requested service connection for 
PTSD.  In a June 1996 rating decision, the RO granted service 
connection for PTSD, which was assigned a 10 percent 
evaluation effective March 4, 1996.  That rating decision 
denied the veteran's claim for service connection for 
tinnitus on the basis that no new and material evidence had 
been presented.  

In April 1996, the veteran was afforded a VA psychiatric 
examination.  During his interview, he related that he had 
been employed full time since 1985 by an Indian Health 
Services Department.  Following the examination, the examiner 
concluded that the veteran demonstrated a noticeable 
impairment in his ability to focus on timely task completion 
and a noticeable impairment in his ability to tolerate the 
increased mental demands and stress of the workplace. 

In July 1996, the veteran initiated an appeal by filing a 
notice of disagreement seeking a higher schedular evaluation 
for his PTSD, and seeking service connection for tinnitus. 

On the basis of recent VA medical records showing 
hospitalization for PTSD, an August 1996 rating decision 
adjudicated claims for an increased evaluation for PTSD, and 
entitlement to benefits under 38 C.F.R. § 4.29.  That rating 
decision granted a temporary total rating for hospitalization 
for the veteran's PTSD, effective May 28, 1996, after which, 
the assignment of a previous 10 percent evaluation for that 
disability was resumed from August 1, 1996.  

During a hearing conducted in October 1996, the veteran 
related that he was still working full-time.  

During a November 1996 VA psychiatric examination, the 
veteran was diagnosed with PTSD and moderate major 
depression, single episode; and was noted to have a current 
GAF of 50 and highest GAF in the past year of 65.

Received in January 1997 was a statement from the veteran's 
psychologist which was to the effect that the veteran was 
employed as late as October 1996, and played a role in 
mediating an employment problem between co-workers.  

On January 6, 1997, the Office of Personnel Management 
informed the veteran  that his application for disability 
retirement had been approved.  

Beginning February 11, 1997, the veteran received VA 
psychiatric hospitalization. 

An April 1997 rating decision increased the assigned rating 
for the veteran's PTSD from 10 to 50 percent, effective March 
4, 1996.  A subsequent April 1997 rating decision granted a 
temporary total rating under 38 C.F.R. § 4.29, from February 
11, 1997 to April 1, 1997, at which time, the previous 50 
percent evaluation was resumed.  

A May 1997 rating decision extended the temporary total 
rating under 38 C.F.R. § 4.29 effective from February 11, 
1997, after which the 50 percent rating for PTSD was resumed 
from June 1, 1997.  

A subsequent May 1997 rating decision increased the assigned 
rating for the veteran's PTSD from 50 to 100 percent, 
effective June 1, 1997.   In September 1997, the veteran 
filed a notice of disagreement with respect to that rating 
decision, regarding the effective date of June 1, 1997 that 
was assigned for a 100 percent rating for PTSD.

An April 1998 rating decision granted service connection for 
tinnitus and assigned that disability a 10 percent 
evaluation, effective March 4, 1996.  The veteran 
subsequently filed a notice of disagreement in October 1998 
with respect to the assigned effective date of March 4, 1996.  

Effective Date for a 100 percent Rating for PTSD

The veteran maintains that he is entitled to a 100 percent 
rating from March or April  1996 because he was totally 
disabled since then due to his PTSD.  The numerous rating 
decisions outlined above have resulted in currently assigned 
ratings for the veteran's PTSD of 50 percent effective from 
March 4, 1996, and of 100 percent from June 1, 1997.  He was 
also granted temporary total ratings in 1996 and 1997.  The 
Board notes initially that temporary total ratings based on 
hospital treatment are assigned without regard to other 
provisions of the rating schedule.  The assignment of a total 
disability rating based on hospital treatment does not 
preclude the assignment of a total disability rating 
otherwise in order under other provisions of the schedule.  
38 C.F.R. § 4.29(c).

The effective date of an evaluation and award of 
compensation, based on direct service connection, will be the 
day following separation from service if a claim is received 
within one year after separation from service; otherwise the 
effective date will be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (b)(2).  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase, will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
See 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400.   The 
veteran filed his original claim on March 4, 1996.  This is 
the earliest possible effective date for which the veteran is 
entitled to an increased rating.  

The Board will limit its discussion to whether the veteran 
met the criteria for an evaluation in excess of 50 percent, 
up to an evaluation of 100 percent, during the period between 
the time of the claim and the date his 100 percent rating was 
effective.

By regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating mental disorders, including post-traumatic stress 
disorder (PTSD) previously as set forth in 38 C.F.R. 
§§ 4.125-4.132 (redesignated at 38 C.F.R. § 4.125-4.130).  
See 61 Fed. Reg. 52695-52702 (1996).  Normally, where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet.App. 308, 
312-313 (1991).  However, as these regulations are effective 
only from November 7, 1996, application to the veteran's 
disability would not provide an effective date for an 
increase earlier than November 7, 1996. 

Under 38 C.F.R. § 4.132, Diagnostic Code 9411, previously in 
effect through November 6, 1996, a 50 percent evaluation 
required considerable industrial impairment, or considerably 
impaired ability to establish or maintain effective or 
favorable relationships with people; a 70 percent evaluation 
required severe impairment in the ability to obtain or retain 
employment, or severely impaired ability to establish and 
maintain effective or favorable relationships with people; 
and a 100 percent evaluation required the veteran to be 
demonstrably unable to obtain or retain employment, or show 
totally incapacitating psychoneurotic symptoms bordering on a 
gross repudiation of reality, or show symptoms which so 
adversely affected the veteran as to result in virtual 
isolation in the community.

Under the revised criteria of Diagnostic Code 9411, a 50 
percent disability evaluation requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

In considering the veteran's claim for an earlier effective 
date for an increased evaluation of 100 percent, the Board 
has considered the full recorded history, including reports 
of private and VA treatment and examinations, as well as 
statements and hearing testimony.  

During a April 1996 VA psychiatric examination, it was 
indicated that the veteran had been employed full-time since 
1985.  At the time of his May 1996 VA hospitalization, it was 
indicated that he was still employed full-time.  While he did 
demonstrate a noticeable impairment in his ability to focus 
on tasks and showed increased stress, it was not indicated 
that this resulted in severe social and industrial 
impairment.  Thus, under the criteria in effect prior to 
November 6, 1996, he would not meet the criteria for a rating 
greater than 50 percent in the period from March 4, 1996, to 
May 28, 1996.  

The next period in question is the period from August 1, 1996 
to February 11, 1997.  During that time, the veteran 
testified at a hearing at the RO.  He was employed full-time.  
It was not until January 6, 1997, that the federal government 
approved his disability retirement.  In the opinion of the 
undersigned, under either the old or new criteria, the 
veteran was entitled to a schedular 100 percent rating 
effective January 6, 1997.  Prior to that day, when applying 
the old criteria, there were no indications that he was 
demonstrably unable to work, or that severe social and 
industrial impairment existed.  When applying the new 
criteria, it was still not shown that prior to January 6, 
1997, he had difficulty in adapting to stressful situations 
at work, demonstrated poor impulse control, or displayed 
behavior consistent with the criteria necessary for either a 
70 percent rating to a 100 percent rating.  Even if all the 
veteran's symptomatology at that time is attributed solely to 
his service-connected PTSD, the disorder is not shown to 
warrant more than a 50 percent evaluation at that time under 
either the former or the revised criteria of Diagnostic Code 
9411.  

Therefore, after reviewing the entire record, the Board 
concludes that the veteran met the criteria for an evaluation 
of 100 percent for PTSD, effective January 6, 1997, under 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1998) or 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996). 


Effective Date of Service Connection for Tinnitus

The veteran maintains that an effective date earlier than 
March 4, 1996, is warranted for service connection for 
tinnitus.  He contends that an effective date in 1972 or 1973 
is warranted.  In considering the veteran's claim for an 
earlier effective date for service connection, the Board has 
reviewed the procedural history of the veteran's claim.

As noted above, the veteran first claimed entitlement to 
service connection for tinnitus in September 1973.  However, 
he failed to timely appeal a September 1973 rating decision 
denying that claim, and the decision became final.  38 
U.S.C.A. § 7105(c).  He attempted to reopen his claim in 
September 1979, and a February 1980 rating decision 
determined that no new and material evidence had been 
presented to reopen the claim.  The veteran failed to timely 
appeal the February 1980 rating decision and it became final.  
Id.

On March 4, 1996, the RO received from the veteran a 
statement in which he claimed entitlement for service 
connection for tinnitus.  A subsequent June 1996 rating 
decision denied that claim.  The veteran appealed, but before 
the case was forwarded to the Board, the RO established 
service connection for tinnitus by rating decision in April 
1998, assigning an effective date of March 4, 1996.  

The rules concerning proper effective dates for service 
connection are set forth in  38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400.  Except as specifically provided otherwise, the 
effective date of an award based on an original or reopened 
claim after final adjudication shall be fixed in accordance 
with the facts found, but should not be earlier than the date 
of the receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  The effective date of a reopened claim will 
be the date of receipt of claim or the date the entitlement 
arose, whichever is the later.  38 C.F.R. §  3.400(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155

In this case, the last final denial of the veteran's claim 
was the rating decision of a February 1980.  Under the above-
cited laws and regulations, the effective date of a grant 
based on a reopened claim shall be date of receipt of claim 
or the date the entitlement arose, whichever is the later.  
38 C.F.R. § 3.400(r).  The RO has determined that the 
veteran's statement received on March 4, 1996 constituted a 
claim to reopen, and that date was established as the 
effective date for the original grant of service connection 
for tinnitus. 

After reviewing the evidence, the Board must conclude that 
there is no basis for establishing an effective date prior to 
March 4, 1996, for the grant of service connection for 
tinnitus.  A review of the claims files reveals no 
communication which can be construed as a request to reopen 
prior to March 4, 1996.  The March 4, 1996 statement, was the 
first time the veteran indicated that he wished to reopen his 
tinnitus claim after the final February 1980 rating decision.  

The veteran and his representative contend that there was 
evidence of the veteran's tinnitus warranting service 
connection as far back as 1972 or 1973 when he was first 
denied service connection.  The Board recognizes and 
understands the argument presented, but even assuming for the 
sake of argument that development for verification of 
symptoms earlier could have resulted in an earlier grant of 
service connection, the Board is unable to find any legal 
basis for assigning an effective date prior to March 4, 1996.  
As already noted, the February 1980 rating decision, as well 
as a prior denial in September 1973, became final decisions, 
and the effective date rules for reopened claims apply.  
Since the grant of service connection for tinnitus arose from 
the March 4, 1996 claim to reopen, the effective date has 
been properly set by the RO as March 4, 1996.  

The Board stresses that it is bound by the applicable laws 
and regulations governing effective dates and has no 
discretion in assigning alternative effective dates that are 
inconsistent with the application of the law to the facts in 
a particular case.  Application of those laws and regulations 
to the facts of this case results in the denial of the 
veteran's claim of an earlier effective date than that 
already assigned.  Consequently, under applicable 
regulations, the effective date of the award of service 
connection for tinnitus, should not be earlier than March 4, 
1996, the date assigned by the RO in its April 1998 rating 
decision. 


ORDER

An effective date of January 6, 1997, for an assignment of a 
100 percent for PTSD is allowed, subject to the regulations 
governing the criteria for the award of monetary benefits.

An effective date earlier than March 4, 1996, for an award of 
service connection for tinnitus is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

